Case 1:20-cv-00118-NT Document 28 Filed 05/07/21 Page 1 of 2            PageID #: 2071




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 CHRISTOPHER C.,                           )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 1:20-cv-00118-NT
                                           )
 ANDREW M. SAUL,                           )
 Commissioner of Social Security,          )
                                           )
                     Defendant.            )


                  ORDER AFFIRMING THE RECOMMENDED
                   DECISION OF THE MAGISTRATE JUDGE

       On February 23, 2021, the United States Magistrate Judge filed with the

Court, with copies to the parties, his Recommended Decision (ECF No. 25). The

Plaintiff filed an objection to the Recommended Decision on March 8, 2021 (ECF No.

26). The Commissioner filed a response to the objection on March 10, 2021 (ECF No.

27).

       I have reviewed and considered the Recommended Decision and the Plaintiff’s

objection, together with the entire record; I have made a de novo determination of all

matters   adjudicated    by   the   Recommended      Decision.   I   concur   with   the

recommendations of the United States Magistrate Judge for the reasons set forth in

the Recommended Decision. In addition, addressing the Plaintiff’s objection that the

Recommended Decision did not expressly discuss the findings of the administrative

law judge (“ALJ”) concerning Dr. O’Brien’s opinion relating to the Plaintiff’s irritable

bowel syndrome impairment, I note that the ALJ made findings that Dr. O’Brien’s

opinions were inconsistent with record medical evidence with respect to both his sleep
Case 1:20-cv-00118-NT Document 28 Filed 05/07/21 Page 2 of 2           PageID #: 2072




apnea impairment and his irritable bowel syndrome impairment, and that the ALJ’s

conclusion is supported by substantial evidence in the record. Further, the Plaintiff’s

objection raises several new arguments that were not presented to the Magistrate

Judge and thus are waived.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. It is further ORDERED that the Commissioner’s

decision is AFFIRMED.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 7th day of May, 2021.




                                          2
